DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/07/2020, 11/08/2021, 03/07/2022 and 07/06/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Independent claim 15 recites “that links a user to a topic indicated by one or more tag suggestions and that indicates a user score for the user in relation to the topic”

The two pronouns “that” in the above limitation are ambiguous because “that” could refer to different entities mentioned in an antecedent limitation: “applying a machine learning algorithm”, “a knowledge” or “skills map”. Since it is unclear which entity the pronouns “that” refer to, the scope / boundary of the claimed invention is ambiguous. 

By reviewing the specification, it appears the pronoun “that” refers to “skills map” or refer to “a knowledge”. 

Independent claim 22 has a similar issue as above explained for claim 15. Dependent claims fail to remedy deficiency of their corresponding independent claims. The examiner suggests applicant clarifying the meaning of the limitation in the next response. 

Claims 16 and 23 recite: “wherein the key phrase extraction algorithm” which has insufficient antecedent basis. Antecedent limitation defines “a key phrase extraction component”. The recited claim limitation must use a term consistently.   

Claims 17 and 24 recite: “generates a score for the candidates and selects the most relevant candidates”.

	Claims 17 and 24 defined generating one score (claimed “a score”) for multiple candidates (claimed “the candidates”).  The specification ([0045]) describes taht each topic candidate has one score. The claim limitation is contradiction with the disclosure. In addition, it is unclear whether the claimed “a score” is used in the step of selecting the most relevant candidates because of omitting a interrelationship between claimed entities. MPEP states (2172) “A claim which fails to interrelate essential elements of the invention as defined by applicant(s) in the specification may be rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, for failure to point out and distinctly claim the invention. See In re Venezia, 530 F.2d 956, 189 USPQ 149 (CCPA 1976); In re Collier,397 F.2d 1003, 158 USPQ 266 (CCPA 1968).”
    	
	Claims 18 and 25 recite: “the frequency”, “the phrase”, “the position”, “the top-scored phrases” etc. Many terminologies recited in the dependent claims 18 and 25 have an issue of lack of antecedent basis because of using a definite article “the”. 

	Dependent claims 19, 20, 26 and 27 also have insufficient antecedent basis issue as explained above. The examiner suggests applicant carefully reviewing the claim limitations by correcting the issue of lacking of an antecedent basis when using a definite article.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 15, 16, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Vontobel et al. (US Pat. 10,223,646, in an IDS submitted on 12/07/2020, referred to as Vontobel) in view of Chitrapura et al. (US PG Pub. 2005/0125216, in an IDS submitted on 12/07/2020, referred to as Chitrapura).

In this child application, applicant broadened allowed claims of the parent patent (US Pat. 10,878,174). The previously cited references for rejecting original claims of the parent application (16/910,891) are still applicable to the instant claims. 

Vontobel is a published patent by the same inventors and from the same assignee. Vontobel is qualified as a prior art reference. Vontobel discloses using a machine learning method for mapping and identifying expert resources. Vontobel discloses tagging key words/phrases to identify topics and applying a machine learning algorithm to create and store a knowledge and/or skills map, linking users with topics and user score for the topics. Vontobel further discloses identifying related keywords to user’s question, which meets the claimed “key phrase candidates that do not appear in the text segment” (See Vontobel, Col. 20, lines 14-25, “renewable energy sources” is related to a keyword “solar power” from a user’s question “Where do I find more information about solar power plants?”). Although Vontobel meets all limitations of independent claims, the examiner decides to combine Vontobel with Chitrapura to show more details of claimed features.  

Regarding claims 15 and 22, Vontobel discloses a system and a method for tagging text in a document for use in a knowledge and/or skills management technology platform (Fig. 1, Col. 5, lines 22-30, a computer implemented system for mapping expert resources; Summary of the invention, Col. 2-3, tagging keywords / key phrase in a text to identify topics in a document for use in a knowledge or skills management), the system / method comprising: 

programming a computer system comprising one or more physical processors with computer program instructions that, when executed by the one or more physical processors (Fig. 1, Col. 5, lines 22-30; a computer implemented system / method for tagging keywords to identify topics in a document), program the computer system to perform the steps of: 
executing a tagging algorithm to extract relevant topics from a text segment, the tagging algorithm comprising a key phrase extraction component and a key phrase generation component (Co. 2, lines 57-67, Col. 18, 5-26; tagging and extracting keywords to identify relevant topics; Col. 17, lines 23-45, based on keywords of user text input, predict or identify one or more related questions; Note here “predict or identify one or more related questions” is claimed “a key phrase generation component”; Col. 8, from a record of previous interactions by identifying one or more keywords also meets “a key phrase generation component”), wherein executing the tagging algorithm comprises: 
extracting, by the key phrase extraction component, key phrase candidates from in the text segment that represent its most relevant information (Col. 2, lines 58-67; Col. 18, lines 3-25; Col. 10, lines 1-16, identifying keyword related to energy including “renewable energy”, “hydropower”, “solar energy” etc.); 
generating, by the key phrase generation component one or more key phrase candidates (Col. 17, lines 23-45; predict and identify one or more related questions based on keywords; Col. 17, lines 16-35, identifying prior questions related to energy; Col. 20, lines 15-25, “solar energy” is related to “solar power plants”, “renewable energy source”); and 
applying a machine learning algorithm to create and store a knowledge and/or skills map, that links a user to a topic indicated by one or more tag suggestions and that indicates a user score for the user in relation to the topic (Fig. 1, #116, expertise mapping; Col. 1, lines 56-60; col. 10, lines 12-15; Col. 11, lines 1-10; using machine learning techniques to update map of connections between users; Col. 6, lines 4-25 ).

Vontobel discloses tagging keywords in a document to identify topics. Although Vontobel meets the broadly recited limitation “key phrase candidates that do not appear in the text segment” (Col. 17, lines 23-45, Col. 20, line 14-25, predict/identify related questions; “renewable energy sources” does not appear in the user’s question but is related to keyword “hydro and wind power”), the examiner further cites Chitrapura to show extracting a topic by first providing parts-of-speech tags and also consider synonyms (Chitrapura, [0010-0011]; [0036] synonyms of positive and negative words; Fig. 2). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Vontobel’s teaching with Chitrapura’s teaching to include synonyms of keywords. One having ordinary skill in the art would have been motivated to make such a modification to identify a topic of a document more accurately. 

Regarding claims 16 and 23, Vontobel in view of Chitrapura further discloses wherein the key phrase extraction algorithm is based on part-of-speech tagging, where a part-of-speech tag identifies the grammatical role of words in a sentence, the algorithm being configured to obtain tokens corresponding to a sentence and obtain a part-of-speech tag for the tokens (Chitrapura, [0024-0026], part-of-speech tags including Noun, Verb, Adverb etc). 

Claims 17 and 24 rejected under 35 U.S.C. 103 as being unpatentable over Vontobel in view of Chitrapura and further in view of Udupa et al. (US Pat. 8,700,599, in an IDS submitted on 12/07/2020, referred to as Udupa).
 
Regarding claims 17 and 24, Vontobel in view of Chitrapura does not explicitly discloses key phrase extraction algorithm identifies key phrase candidates, filters the key phrase candidates, generates a score for the candidates and selects the most relevant candidates.
Udupa discloses filtering keyword candidates with low score (Udupa, Col. 8, lines 25-35, filtering out non-informative phrases such as “best price”, “free shipping” based scores). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Vontobel in view of Chitrapura’s teaching with Udupa’s teaching to filter out non-informative phrase. One having ordinary skill in the art would have been motivated to make such a modification to obtain a better performance for identifying a topic. In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 21 and 28 rejected under 35 U.S.C. 103 as being unpatentable over Vontobel in view of Chitrapura and further in view of Musgrove et al. (US PG Pub. 2009/0254540, in an IDS submitted on 12/07/2020, referred to as Musgrove).

Regarding claims 21 and 28, Vontobel in view of Chitrapura does not explicitly discloses, but Musgrove discloses the feature defined by the limitation: key phrase generation algorithm is configured to suggest hypernyms, including: tag suggestion hypernyms based on key phrases suggested from the key phrase extraction; and/or user-context hypernyms based on a user's top-linked tags (Musgrove, [0058]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Vontobel in view of Chitrapura’s teaching with Musgrove’s teaching to suggest hypernyms. One having ordinary skill in the art would have been motivated to make such a modification to obtain a better performance for identifying a topic. In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Allowable Subject Matter
Claims 18-20 and 25-27 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659